                                          LINITFD STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                                 c~sL Nlrn~r~rR
                                                         r~►.:~r~v~ru:•r:
                                v.                                                 MJ 18-03297
  Stanley Jordan,
                                                                                ORDER OF TEMPORARY DE'I'EN'I'[ON
                                                                                  PENDING HEARING PURSUANT
                                                   ~r~F'FN~AtvT~~s~.                 TO BAIL .REFORM ACT


    Upon motion of~ Defendant                                                         , I7' IS ORDEI~,D that a detention hearing
is set for December 18                                              , 20I8            , at 2:00      Oa.m. / ~p.m. before the
Honorable Steve Kim                                                                   , in Courtroom 540, 5th Floor, Roybal

      Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                               and produced for the hearing.
                          (Ol~laer- custodial officer)




Dated.:       December 14, 201$
                                                         Steve Kim, i1.S. Magistrate ,ludge




                     ORllER OF TE;M11PORARI' DGTEiVTIf)N PENDING HE~~RIVG PIiRSI'~1ti'T 7'O BAIL REFOR 1 ACC
CR-(i(i (10/97)                                                                                                               Page I oi' 1
